BOARD OF DIRECTORS (the “Board”)
GOLFSMITH INTERNATIONAL HOLDINGS, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

Annual Retainers
Except as otherwise provided herein, Golfsmith International Holdings, Inc. (the
“Company”) shall pay non-employee directors ( for the purpose of this
Non-Employee Directors Compensation Plan, “Non-Employee Directors” shall mean
those individuals who are neither employees of the Company or First Atlantic
Capital, Ltd.) the following annual retainers in equal quarterly amounts.

         
Director
  $ 36,000  
Audit Committee Chairperson
  $ 15,000  
Compensation Committee Chairperson
  $ 5,000  
Nominating Committee Chairperson
  $ 5,000  

The Company shall pay the Non-Executive Chairman of the Board, if any, an annual
retainer of $135,000 in equal quarterly installments for his service as
Chairman, on committees, in all meetings, and for all other services.

Meeting and Other Fees

         
Board of Directors meeting
  $ 1,500  
Committee meeting
  $ 1,000  
Other meetings or Board service (as approved by the Chairman of the Board)
  $ 1,500  

The Non-Executive Chairman shall not be entitled to meeting and other fees.

Deferred Stock Units

Annual DSU Grant: The Company shall grant each Non-Employee Director other than
the Non-Executive Chairman of the Board, at the Annual Shareholder’s Meeting or
as soon as permitted by applicable insider trading policies, a number of
deferred stock units (“DSU”) worth the equivalent of US $40,000 at the then
current stock price. The Company shall, upon the same schedule, grant the
Non-Executive Chairman of the Board a number of DSUs worth the equivalent of
$100,000 at the then current stock price. DSUs will be payable and exercisable
only upon termination from Board Service.

Fee Deferral: Directors may defer all or part of their cash fees into DSUs which
will be payable in Company shares to the Director only upon termination from
Board Service.

Expense Reimbursement

The Company shall reimburse Non-Employee Directors for their out-of-pocket
travel and related expenses incurred in attending all Board and committee
meetings and other Board service.

Fees Pro-rated Based Upon Annual Shareholder’s Meeting

Director nominations shall generally be completed at the Annual Shareholder’s
Meeting (each, an “ASM”). To the extent a director is nominated at a time other
than the ASM, any DSU or Annual Retainer will be prorated following the most
recent applicable ASM.

